Citation Nr: 1223342	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  05-09 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an extraschedular evaluation for residuals of a right knee medial meniscal tear with degenerative joint disease.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In November 2007, a hearing was held before the undersigned Veterans Law Judge sitting at the RO.  

In January 2008, the Board determined that new and material evidence had been submitted to reopen the claim of entitlement to service connection for PTSD.  The Board remanded the issues of entitlement to an increased evaluation for right knee disability, and entitlement to service connection for PTSD for additional development.

In May 2010, the Board denied an increased evaluation for a right knee disability based on range of motion, and granted a separate evaluation based on right knee instability.  The Board remanded the issues of entitlement to service connection for PTSD and entitlement to an extraschedular evaluation for a right knee disability.  

The Board observes that the Veteran has also been diagnosed with major depressive disorder.  In a January 2004 rating decision, the RO denied entitlement to service connection for major depressive disorder with psychotic features.  The Veteran did not appeal this decision.  Throughout the current appeal the Veteran has argued that service connection for PTSD is warranted and has related his psychiatric symptoms to his claimed in-service stressor.  Under the circumstances, the Board declines to expand the claim to include consideration of acquired psychiatric disorders other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claimed in-service stressor is not corroborated by credible supporting evidence and the preponderance of the evidence is against finding that the Veteran has PTSD related to military service or events therein.  

2.  The Veteran's right knee disability is contemplated by the rating schedule and the assigned schedular evaluations, based on limitation of motion and instability, are adequate.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).  

2.  The criteria for referral for an extraschedular evaluation for residuals of a right knee medial meniscal tear with degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2011).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2004, February 2008, and April 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The Veteran was provided notice of how VA assigns disability ratings and effective dates.  The appeal was most recently readjudicated in the April 2012 supplemental statement of the case.  

VA has also satisfied its duty to assist.  The claims file contains service treatment and personnel records, VA medical records, and Social Security Administration records.  Pursuant to the May 2010 remand, the AMC made additional attempts to verify the Veteran's reported PTSD stressor.  On review, there was substantial compliance with the remand directives and further attempts at stressor verification are not required.  The Board acknowledges that the Veteran was not provided a VA examination regarding the nature and etiology of PTSD, but given the lack of a verified stressor, an examination is not required.  The Veteran was afforded various examinations throughout the appeal period pertaining to his knee and the information of record is sufficient to address the extraschedular issue.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159.

Analysis

Service connection for PTSD

The Veteran contends that he has PTSD related to his military service.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (for VA purposes, all mental disorder diagnoses must conform to American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  Notably, the regulations governing PTSD were amended, effective July 13, 2010.  75 Fed. Reg. 39843-52 (July 13, 2010). Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a claimed stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  Id.  

In this case, the evidence of record does not show that the Veteran engaged in combat and his claimed stressor is not related to combat or fear of hostile military or terrorist activity.  Under the circumstances of this case, the amended regulation is not for application.  

If the claimant did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

At an August 2002 VA psychiatric consultation the Veteran reported that he was on a ship in the Mediterranean and his best friend hung himself with a telephone cord.  The Veteran heard screaming and ran to see what was wrong.  He reported that he was one of the individuals to first discover the body.  The Veteran also reported that in 1989, a friend committed suicide and killed his two children and when he was a little boy, he observed his neighbor kill his wife.  

In a statement received in September 2004, the Veteran reported that one of his shipmates on the USS John F. Kennedy hung himself on the way to the Mediterranean.  He identified the individual as Seaman Storekeeper "W" and that this occurred in August or September of 1987 or 1988.  At the November 2007 hearing, the Veteran testified that his friend hung himself in 1988 and that he was the second one to find the body.  He said that he was not interviewed by investigative personnel because he was not the first one to find him.  The sailor who found the deceased first was reportedly named "T".  In a March 2009 statement, the Veteran reported that his friend's name was Seaman Storekeeper "G" and that the incident occurred in August or September of 1988.  

In February 2012, the AMC asked the Joint Services Records Research Center (JSRRC) to attempt to verify a suicide on the USS John F. Kennedy between August and September of 1987 and 1988.  Response from JSRRC indicates that it reviewed both the 1987 and 1988 command histories.  In August and September of 1987, the carrier conducted sea trials off the coast of Virginia.  In August 1988, the carrier departed for a Mediterranean deployment.  JSRRC also reviewed the August and September deck logs for 1987 and 1988.  The deck logs concurred with the command history and did not document the incident described.  

In March 2012, an AMC employee contacted the Veteran to obtain further details regarding his claimed stressor.  The Veteran clarified that a fellow sailor with the last name "G" committed suicide aboard the carrier.  The Veteran reported that the carrier was in Naples when it unloaded the deceased from the vessel, which was the same time he disembarked the vessel to return back to the United States on emergency leave.  Based on the previous response from JSRRC, it was established that the claimed incident could only have happened in 1988.  

Thereafter, the AMC submitted a request to the Naval Criminal Investigative Service (NCIS) for copies of any investigative reports pertaining to the reported incident.  In April 2012, NCIS responded, indicating that they were unable to provide any records relating to the request.  NCIS conducted a thorough search of all investigative files associated with the Veteran's name or "G".  NCIS did not hold a specific investigation referencing the Veteran as a victim, subject or cross reference on any investigation.  The AMC subsequently completed a Formal Finding indicating that they were unable to verify the Veteran's stressor.  

The Veteran is competent to report the claimed incident and it has fully considered his statements and testimony.  On review, however, the Board does not find that the Veteran's reported stressor corroborated by credible supporting evidence.  As discussed, VA was unable to verify the Veteran's reported stressor through numerous official sources.  While the Board acknowledges that not every event on an aircraft carrier is documented, it is reasonable to assume that the death of a sailor by suicide is so significant that it would be documented and thoroughly investigated.  The Board has considered the Veteran's statement that he was not interviewed because he was not the first person to find the body, but finds it hard to believe that he would not have been interviewed under the circumstances as described.  The Board also notes that there is no indication that the Veteran sought treatment during service following the alleged trauma and at separation in January 1993, he specifically denied any depression, excessive worry, nervous trouble or trouble sleeping.  On review, service records simply do not support the Veteran's statements.  

The Board acknowledges that evidence of record shows a current diagnosis of PTSD related to the claimed in-service stressor. As discussed, the Veteran's claimed in-service stressor is not corroborated by credible supporting evidence and it is not considered verified.  Thus, service connection is not warranted.  The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102 (2011).  

Extraschedular evaluation for right knee disability

In May 2010, the Board denied entitlement to evaluations greater than 10 percent prior to August 14, 2009, and greater than 20 percent on and after August 14, 2009, for right knee residuals of a medial meniscal tear with degenerative joint disease based on limitation of extension.  The Board also granted a separate 20 percent evaluation for right knee instability.  Consideration of entitlement to an extraschedular evaluation for the right knee was deferred pending the receipt of records from the Social Security Administration.  

Records from the Social Security Administration show that the Veteran was found disabled from December 2003 with a primary diagnosis of osteoarthritis and allied disorders and a secondary diagnosis of back disorder.  Review of these records shows that the Veteran has multiple disabilities which affect his ability to work, including diabetes with peripheral neuropathy, degenerative joint disease of the bilateral knees and ankles, lumbar disc disease, major depressive disorder, PTSD, and a history of alcohol dependence.  Frequent hospitalizations due to a right knee disorder were not shown.  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity.  To accord justice to the exceptional case where the schedular standards are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Pursuant to Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009), the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Medical evidence shows that the Veteran complains of right knee pain and instability.  The Veteran is currently receiving separate evaluations based on limitation of motion and instability of the right knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261.  The assigned diagnostic codes clearly contemplate the Veteran's symptoms and complaints and reasonably describe his disability level.  Thus, as his disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and no referral for extraschedular evaluation is in order.  Thun.   


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to an extraschedular evaluation for residuals of a right knee medial meniscal tear with degenerative joint disease is denied.  



REMAND

In January 2008 and May 2010, the Board noted that the Veteran had raised a claim of entitlement to individual unemployability benefits.  On review, it does not appear that this issue has been adjudicated.  

Evidence of record shows that the Veteran is unemployed and he contends that he is unable to work due to his service-connected disabilities.  Under the circumstances of this case, a remand is necessary so that the RO can adjudicate the claim of entitlement to individual unemployability benefits.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability will be considered "part and parcel" of the claim for benefits for the underlying disability.)  

Accordingly, the case is REMANDED for the following action:

The AMC/RO must formally adjudicate the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  If the claim is denied the RO must issue a supplemental statement of the case that includes all laws and regulations pertaining to a benefit based upon individual unemployability due to service connected disorders.  The appellant and his representative must then be given an opportunity to respond.  Thereafter, the case should be returned to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


